Clifford F. Brown, J.,
concurring. The conclusion we reach today, in reversing and remanding this cause for a new trial on the issue of damages only, is supported by this court’s decision in Mast v. Doctor’s Hospital North (1976), 46 Ohio St. 2d 539 [75 O.O.2d 556], In that case, we held that “* * * App. R. 12(D), in conjunction with Civ. R. 42(B), authorizes a Court of Appeals to order the retrial of only those issues, claims or defenses the original trial of which resulted in prejudicial error, and to allow issues tried free from error to stand.” Id. at 541. Because the trial of the instant cause resulted in error solely on the issue of damages, remand for retrial on the question of liability is unnecessary and unwarranted.